Citation Nr: 1723354	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen the issue of entitlement to service connection for dizziness/vertigo.


ATTORNEY FOR THE BOARD

 Sean G. Pflugner, Counsel











INTRODUCTION

The Veteran served on active duty from April 1973 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issue of entitlement to service connection for dizziness/vertigo will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ), which is either the RO or the Appeals Management Office (AMO).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for dizziness/vertigo was originally denied in April and May 1982 rating decisions, then captioned and evaluated as syncopal episodes.

2.  Since the April and May 1982 rating decisions, the Veteran has submitted several claims to reopen the issue of entitlement to service connection for dizziness/vertigo.  The most recent prior to the present claim was denied in a June 2002 rating decision, which was confirmed and continued in a September 2002 rating decision.  Although the Veteran received notice of these decisions and notice of his appellate rights, he did not perfect an appeal.

3.  Since the June 2002 rating decision, new and material evidence has been received.





CONCLUSIONS OF LAW

1.  The June 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  Evidence received to reopen the claim of entitlement to service connection for dizziness/vertigo is new and material and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1982, the Veteran submitted a claim of entitlement to service connection for residuals of a claimed in-service injury, including syncopal episodes, which was denied in April and May 1982 rating decisions.  Despite receiving notices of these decisions and notice of his appellate rights, the Veteran did not perfect an appeal.  Consequently, the April and May 1982 rating decisions are final based on the evidence then of record.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981); 38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

In January 2002, the Veteran submitted a claim to reopen the issue of entitlement to service connection for syncopal episodes, now claimed as dizziness/vertigo.  The RO denied reopening this claim in a June 2006 rating decision; a denial that was confirmed and continued in a September 2006 rating decision.  Although the Veteran received notice of these decisions and notice of his appellate rights, he did not perfect an appeal.  As such, the June and September 2006 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); 38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Although a decision is final, a claim will be reopened if new and material evidence is received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2016).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In the April and May 1982 rating decisions concerning syncopal episodes, the RO denied service connection finding that these episodes existed prior to service and were a result of motorcycle and automobile accidents.  The RO did not specifically deny service connection based on in-service aggravation or service connection on a secondary basis.  

The Veteran submitted the present claim to reopen the issue of entitlement to service connection for dizziness/vertigo in March 2007, which was denied in an August 2007 rating decision.  Thereafter, the Veteran perfected an appeal.  Because the June and September 2006 rating decisions are the last final decision of record, the Board must ascertain whether new and material evidence has been received since then to reopen the claim.

In denying the present claim in the August 2007 rating decision, the RO acknowledged the Veteran's assertion that he was exposed to in-service acoustic trauma when a hand grenade simulator detonated nearby his head.  However, the RO stated that it found no evidence in the Veteran's service treatment records that this incident occurred.  Consequently, the RO found that, without evidence of such, service connection for dizziness/vertigo could not be granted.

Subsequently, pursuant to separate claims not at issue here, in a November 2009 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  In support of these grants, the RO relied upon a VA examiner's opinion that the Veteran's pre-existing bilateral hearing loss was "permanently aggravated by his noise exposure in service."

This evidence is new as it was not previously considered by VA.  This evidence is material because it relates to a previously unestablished fact necessary to substantiate the claims, i.e., the Veteran's in-service exposure to acoustic trauma.  Because VA has determined that the Veteran was exposed to acoustic trauma during his active service (even though that determination was consequent to a parallel, yet unrelated claim), it would be adverse to the VA claims process to separately determine that the occurrence of such an incident is not supported by the evidence of record.  As such, the Board finds that the evidence received since the June and September 2006 rating decisions is both new and material.  Consequently, the Board finds that the claim is reopened and, to this extent, the claim is granted.  38 C.F.R. § 3.303(b) (2016); see Shade, 24 Vet. App. at 117.

 The Board finds that a remand is required for additional development.


ORDER

New and material evidence, having been received, the claim to reopen the issue of entitlement to service connection for dizziness/vertigo is reopened.


REMAND

The Board finds that a remand is warranted in order to provide the Veteran with a VA examination to ascertain the nature and etiology of his dizziness/vertigo.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must provide the Veteran with a VA examination.  All pertinent evidence of record must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.

After examining the Veteran and reviewing his pertinent history, the examiner must provide opinions as to the following questions:

(a)  What is the nature of any current dizziness/vertigo?  In addressing this question, the examiner is asked to discuss if the Veteran's dizziness/vertigo is a wholly separate, diagnosable disability or a manifestation of a current service-connected disability.

(b)  Did this disability exist prior to the Veteran's active duty?  If so, was it permanently aggravated as a result of the Veteran's active duty?  In addressing this question, the examiner is advised that the Veteran was exposed to acoustic trauma of sufficient magnitude to aggravate pre-existing bilateral hearing loss and cause tinnitus.

(c)  If the Veteran's current dizziness/vertigo did not pre-exist his active service, was it incurred therein?  In addressing this question, the examiner is again advised the Veteran was exposed to acoustic trauma of sufficient magnitude to aggravate pre-existing hearing loss and cause tinnitus.

(d) Was the Veteran's current dizziness/vertigo caused or aggravated by a service-connected disability or any treatment received for a service-connected disability?

The examiner must consider and discuss the lay statements of record.  All rendered opinions must be accompanied by a thorough rationale.

2. The AOJ must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the Veteran's last known address.  Documentation must also be obtained and associated with the Veteran's claims file that indicates whether any notice that was sent was received or returned as undeliverable.

3.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AOJ must re-adjudicate the Veteran's claim.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

Department of Veterans Affairs


